In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-548 CV

____________________


NANCY K. HEBERT, Appellant


V.


KROGER FOOD STORE # 328, ET AL., Appellees




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-163249




MEMORANDUM OPINION (1)
	On February 12, 2004, we notified the parties that the appeal would be dismissed
for want of prosecution unless arrangements were made for filing the record or the
appellant explained why she needed time for filing the record.  Appellant did not respond. 
The appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.1. 
There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.	
								PER CURIAM
Opinion Delivered April 1, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.